Opinion issued August 23, 2016




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-16-00304-CV
                          ———————————
    SUPEROX HOLDINGS, LLC AND TODD D. GRAHAM, Appellants
                                      V.
                      POST OAK BANK, N.A., Appellee


                   On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Case No. 2015-33079


                         MEMORANDUM OPINION

      Appellants, Superox Holdings, LLC and Todd D. Graham, have filed an

unopposed motion to dismiss their appeal. No opinion has issued in this appeal.

Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We dismiss any other pending motions as moot.
                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.




                                        2